PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


NDWE LLP/Intel 
99 Almaden Boulevard, Suite 710 
San Jose, CA 95113 


In re Application of: WILLIAM BROWN 
Serial No.: 16554169          
Filed: August 28, 2019 
Docket: 42AA1673-US-C1 
Title: APPARATUS AND METHOD FOR LOOP FLATTENING AND REDUCTION IN A SINGLE INSTRUCTION MULTIPLE DATA (SIMD) PIPELINE
::::::

DECISION ON REQUEST FOR DEFERRAL OF EXAMINATION UNDER 37 C.F.R. § 1.103(d)




This is a decision on the request for deferral of examination, filed on 23 March 2021, under 37 C.F.R. §1.103(d).

The petition is DENIED.


REGULATION AND PRACTICE

M.P.E.P. § 709(C)(1) states in relevant part:

A request for deferral of examination under 37 CFR 1.103(d) must include:

(A)    a period of suspension, in a whole number of months, not extending beyond three years from the earliest effective filing date (if the request includes no period of suspension or a period that exceeds the maximum period permitted under the rule, i.e., beyond 3 years from the earliest effective filing date, the Office will assume that the maximum period is requested);
(B)     the publication fee set forth in 37 CFR 1.18(d); and 
(C)     the processing fee set forth in 37 CFR 1.17(i).

The Office will not grant a deferral of examination unless the following conditions are met:

(A)    the application must be (1) an original utility or plant application filed under 37 CFR 1.53(b)  or (2) an application resulting from entry of an international application into the national stage after compliance with 37 CFR 1.495 (the application cannot be a design application, a reissue application, or a CPA under 37 CFR 1.53(d));
(B)     the application must be filed on or after November 29, 2000 (the effective date of the eighteen month publication provisions of the AIPA);
(C)    the applicant has not filed a nonpublication request under 37 CFR 1.213(a), or if a nonpublication request has been filed in the application, the applicant must file a request under 37 CFR 1.213(b) to rescind a previously filed nonpublication request (see the second check box on the form PTO/SB/37);
(D)     the application must be in condition for publication as provided in 37 CFR 1.211(c) (if the application has been forwarded to the Technology Center by the Office of Initial Patent Examination (OIPE), the application can be assumed to be in condition for publication); and
(E)     the Office has not issued either an Office action under 35 U.S.C. 132 (e.g., a restriction, a first Office action on the merits, or a requirement under 37 CFR 1.105) or a notice of allowance under 35 U.S.C. 151.


ANALYSIS & DECISION

On 23 March 2021, Petitioner requested deferral of examination under 37 CFR 1.103(d) for a period of 36 months from the earliest filing date for which benefit is claimed. That priority date is 12/29/2017, and the 36 month date is already past (12/29/2020). Deferral under 1.103(d) is unavailable, and the request is denied.



For questions concerning this decision, please contact Daniel Kinsaul at (571) 272-9014. 


/DANIEL W KINSAUL/Daniel Kinsaul, Quality Assurance Specialist
TC2100